Case 15-36754        Doc 54     Filed 05/13/19     Entered 05/13/19 15:25:21          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 36754
         Darnell N Kennedy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/29/2015.

         2) The plan was confirmed on 01/11/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/27/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $34,797.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-36754             Doc 54           Filed 05/13/19    Entered 05/13/19 15:25:21                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $7,425.00
           Less amount refunded to debtor                                  $296.95

 NET RECEIPTS:                                                                                               $7,128.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $303.31
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,303.31

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 AL-DA Inc                                 Unsecured      3,000.00       3,308.72         3,308.72        191.44        0.00
 Alda LLC                                  Unsecured         250.00           NA               NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured      2,153.00       1,456.28         1,456.28          84.26       0.00
 American InfoSource LP as agent for       Unsecured           0.00      1,976.50         1,976.50        114.36        0.00
 Ann Arbor Credit Bureau, Inc.             Unsecured         635.00           NA               NA            0.00       0.00
 Ars                                       Unsecured         447.00           NA               NA            0.00       0.00
 Ars                                       Unsecured         447.00           NA               NA            0.00       0.00
 Ars                                       Unsecured         310.00           NA               NA            0.00       0.00
 Ars                                       Unsecured         310.00           NA               NA            0.00       0.00
 Ars Account Resolution                    Unsecured         757.00           NA               NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        390.00           390.00           0.00       0.00
 Cash America                              Secured           200.00          0.00           200.00        200.00        4.77
 CCSI                                      Unsecured         152.00        263.00           263.00          15.22       0.00
 Cda/pontiac                               Unsecured         925.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,300.00       5,269.00         5,269.00        304.86        0.00
 City of Gary                              Unsecured         700.00           NA               NA            0.00       0.00
 Credit Management                         Unsecured         392.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Co             Unsecured      1,026.00       1,951.00         1,951.00        112.88        0.00
 ER Solutions/Convergent Outsourcing, IN   Unsecured         153.00           NA               NA            0.00       0.00
 ERC/Enhanced Recovery Corp                Unsecured      1,043.00            NA               NA            0.00       0.00
 EZ Pawn                                   Secured           480.00          0.00           480.00        480.00      18.15
 Heritage Acceptance Corp                  Unsecured      7,000.00       6,089.00         6,089.00           0.00       0.00
 Illinois Dept Of Employment Security      Unsecured           0.00      7,984.00         7,984.00        461.95        0.00
 Illinois Secretary of State               Unsecured           0.00           NA               NA            0.00       0.00
 Indiana Secetary of State                 Unsecured           0.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         388.00        388.42           388.42          22.47       0.00
 Mcsi Inc                                  Unsecured         250.00           NA               NA            0.00       0.00
 Phoenix Management Sys                    Unsecured         110.00           NA               NA            0.00       0.00
 Town of Merriville                        Unsecured         300.00           NA               NA            0.00       0.00
 US Dept of Education                      Unsecured     13,447.00     14,074.99        14,074.99         814.38        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-36754        Doc 54      Filed 05/13/19     Entered 05/13/19 15:25:21             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $680.00            $680.00             $22.92
 TOTAL SECURED:                                             $680.00            $680.00             $22.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,150.91          $2,121.82              $0.00


 Disbursements:

         Expenses of Administration                             $4,303.31
         Disbursements to Creditors                             $2,824.74

 TOTAL DISBURSEMENTS :                                                                       $7,128.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
